Exhibit 10.6

FTI Consulting, Inc. 2017 Omnibus Incentive Compensation Plan

 

Restricted Stock Unit Award Agreement

 

To ___________:

 

FTI Consulting, Inc., a Maryland corporation (the “Company”), has granted you an
award (this “Award”) of ____ restricted stock units (the “Units”) of the
Company’s common stock, $0.01 par value (the “Common Stock”), under the
FTI Consulting, Inc. 2017 Omnibus Incentive Compensation Plan, effective as of
June 7, 2017, as further amended or restated from time to time (the “Plan”),
conditioned upon your agreement to the terms and conditions described below.
Each Unit represents on the books of the Company, a unit which is equivalent to
one share of the Company’s common stock, par value $0.01 per share (“Common
Stock”), such shares of Common Stock hereafter collectively referred to as the
“Award Shares”). The effective “Grant Date” will be ______ __, ____ subject to
your promptly electronically acknowledging and accepting] [signing and
returning] a copy of this Agreement (as defined below).   

 

This Restricted Stock Unit Award Agreement (the “Agreement”) evidences the Award
of the Units. This Agreement and the Award are made in consideration of your
Service with the Company or your Employer (as hereafter defined) and are subject
to any applicable terms of your written employment or Service arrangements, as
amended from time to time, to which you are subject (“Employment Agreement”), as
applicable, between or among, you, the Company and/or an Affiliate of the
Company (the “Employer”). The Award is subject in all respects to and
incorporates by reference the terms and conditions of the Plan. You agree to
accept as binding, conclusive, and final all decisions or interpretations of the
Committee arising under this Agreement, or the Plan with respect to the Award.

Copies of the Plan and the Prospectus for the Plan, as amended or restated from
time to time (the “Prospectus”), are attached or have otherwise been
electronically provided to you. By executing this Agreement, you acknowledge
that you have received copies of the Plan and the Prospectus and have read,
understand and agree to all terms. You may request additional copies of the Plan
and the Prospectus by contacting the Secretary of the Company at FTI Consulting,
Inc., 2 Hamill Road, North Building, Baltimore, Maryland 21210
(Phone: (410) 951-4867). You also may request from the Secretary of the Company
copies of the other documents that make up a part of the Prospectus (described
more fully at the end of the Prospectus), as well as all reports, proxy
statements and other communications distributed to the Company’s security
holders generally.  




 

2017 Omnibus Incentive Compensation Plan

RSU Award Agreement

 

1

--------------------------------------------------------------------------------

 

1.Vesting.  [Vesting and Forfeiture Terms are Subject to Change at the
Discretion of the Plan Administrator]

 

(a)Credit to Account.  The Units shall be credited to your account on the books
of the Company (your “Account” as of the Grant Date.

(b)As of Grant Date.  All of the Units are nonvested and forfeitable as of the
Grant Date. No nonvested Units shall become vested and nonforfeitable after your
Service with the Company and its Affiliate ceases unless this Agreement or your
Employment Agreement provides to the contrary.

 

(c)Normal Vesting.  Except as provided otherwise in this Agreement, provided
that your Service (as hereafter defined) with the Company or an Affiliate of the
Company continues through the applicable date upon which vesting is scheduled to
occur, the Units shall be vested and nonforfeitable [To be Completed at Time of
Award] (the “Vesting Date”); except that none of the Award will become vested
after your Service ceases unless otherwise provided in this Agreement or the
Employment Agreement (if applicable)..  

 

(d)Termination due to Death.  Provided that your administrator or executor, on
behalf of your estate, timely executes and delivers a Release (as hereafter
defined) in accordance with the Employment Agreement, all Units that are not
then vested or are forfeitable on the date of death shall vest 100% upon your
death.  

 

(d)Termination due to Disability.  Provided that you (or your legally authorized
guardian or personal representative, on your behalf) timely execute and deliver
a Release in accordance with the Employment Agreement, all Units that are not
then vested or are forfeitable on the date of “Disability,” shall vest 100% upon
completion of the “Restricted Period” (or if you die during the “Restricted
Period” within thirty (30) days of your date of death).

 

(e)Termination by the Company or the Employer without Cause, Termination by
Employee for Good Reason, and Termination Within One Year Following a Change in
Control.  In the event of termination of your Service by the Company or your
Employer without Cause (as hereafter defined) or termination of your Service by
you for Good Reason (as hereafter defined) as provided under the Employment
Agreement (the “Termination Date”), prior to the Vesting Date, 100% of the Units
that are not then vested or are forfeitable on the Termination Date shall be
fully vested and nonforfeitable upon completion of the Restricted Period.

 

In the event of a termination of Service under this Section 1(e) upon or within
one year following the occurrence of a Change in Control, provided that you
timely execute and deliver a Release in accordance with the Employment
Agreement, the unvested and forfeitable Units outstanding as of such Termination
Date shall be fully vested and nonforfeitable upon completion of the Restricted
Period.

 

2017 Omnibus Incentive Compensation Plan

RSU Award Agreement

 

2

--------------------------------------------------------------------------------

 

 

If you fail to continue to comply with the non-disclosure, non-solicitation
and/or non-competition provisions set forth in the Employment Agreement until
the expiration of the Restricted Period, all Units that are not then vested or
are forfeitable shall be immediately forfeited for no consideration upon such
non-compliance.

 

(f)Termination for Cause.  In the event of termination of your Service by the
Company or your Employer (or successor thereto) for Cause, all Units that are
not then vested or are forfeitable at the date of termination shall be
immediately forfeited for no consideration upon such termination.  

 

(g)Termination by Employee Without Good Reason. In the event of you terminating
your Service for any reason (excepting Good Reason, if applicable), all Units
that are not then vested or are forfeitable at the date of termination shall be
immediately forfeited for no consideration upon such termination without Good
Reason.

 

(h)Releases.  The failure to timely execute and deliver a Release in accordance
with the Employment Agreement as required under Section 1 above by you (or if
applicable, your executor, administrator, or legally authorized guardian or
personal representative) shall result in the immediate forfeiture of all
unvested Units.  

 

2.Issuance of Award Shares.  Upon vesting of Units, the Company shall issue to
you, or your estate, as applicable, a number of Award Shares equal to the number
of vested Units credited to your Account.

 

3.Restrictions on Transfer.  Prior to settlement, you may not sell, assign,
transfer, pledge, hedge, hypothecate, encumber or dispose of in any way (whether
by operation of law or otherwise) any Units, and Units may not be subject to
execution, attachment or similar process. Any sale or transfer, or purported
sale or transfer, shall be null and void. The Company will not be required to
recognize on its books any action taken in contravention of these restrictions..

 

4,.Registration of Shares; Stock Certificates. The Award Shares issued in
settlement of the vested Units shall be registered in your name, or, if
applicable, in the names of your heirs or your estate. In the Company’s
discretion, such shares may be issued either in certificated form or in
uncertificated, book entry form. The certificate or book entry account shall
bear such restrictive legends or restrictions as the Company, in its sole
discretion, shall require. The Company may deliver a share certificate to you or
may deliver shares electronically or in certificate form to your designated
broker on your behalf. If you are deceased (or if Disabled and if necessary) at
the time that a delivery of shares is to be made, the shares will be delivered
to your executor, administrator, legally authorized guardian or personal
representative, in

 

2017 Omnibus Incentive Compensation Plan

RSU Award Agreement

 

3

--------------------------------------------------------------------------------

 

accordance with instructions received from your executor, administrator, legally
authorized guardian or personal representative (as applicable).

 

5.Restrictions on Grant of Units and Issuance of Award Shares. The grant of the
Units and issuance of Award Shares upon settlement of the vested Units will be
subject to all applicable requirements of federal, state or foreign law with
respect to such securities. No Award Shares may be issued hereunder if the
issuance of such shares would constitute a violation of any applicable federal,
state or foreign securities laws or other law or regulations or the requirements
of any stock exchange or market system upon which the Common Stock may then be
listed. The inability of the Company to obtain from any regulatory body having
jurisdiction the authority, if any, deemed by the Company’s legal counsel to be
necessary to the lawful issuance of any Award Shares subject to the Units shall
relieve the Company of any liability in respect of the failure to issue such
shares as to which such requisite authority shall not have been obtained. As a
condition to the settlement of the vested Units, the Company may require you to
satisfy any qualifications that may be necessary or appropriate, to evidence
compliance with any applicable law or regulation and to make any representation
or warranty with respect thereto as may be requested by the Company.

 

6.Fractional Shares. The Company will not be required to issue fractional Award
Shares upon settlement of the vested Units. Fractional shares of Common Stock
will be rounded down to the nearest whole share.

 

7.Postponement of Delivery. The Company may postpone the issuance and delivery
of any Award Shares upon vesting of Units, provided for under this Agreement for
so long as the Company determines to be necessary or advisable to satisfy the
following:

 

 

(1)

the completion or amendment of any registration of such shares or satisfaction
of any exemption from registration under any securities law, rule, or
regulation;

 

(2)

compliance with any requests for representations; and

 

 

(3)

receipt of proof satisfactory to the Company that a person seeking such shares
on your behalf upon your disability (if necessary), or upon your estate’s behalf
after your death, is appropriately authorized.

 

8.Dividend Equivalents. As of the date the Company pays any dividend (whether in
cash or in kind) on shares of Common Stock, your Account shall be credited with
that number of Units, rounded down to the nearest whole share, determined by
dividing (i) the product of (A) the amount of the cash dividend per share of
Common Stock multiplied by (B) the number of whole Units credited to the
Non-Employee Director’s Account as of the dividend record date, by (ii) the Fair
Market Value of a share of Common Stock on the payment date of the dividend;

 

2017 Omnibus Incentive Compensation Plan

RSU Award Agreement

 

4

--------------------------------------------------------------------------------

 

provided, that such dividend equivalent Units will only be credited to your
Account if sufficient shares of Common Stock are available for award under the
Omnibus Plan, or another equity compensation plan approved by stockholders of
the Company, as of the dividend payment date to credit such dividend equivalent
Units. You will not have any right to dividends equivalents or other
distributions declared or paid with respect to unvested and forfeitable Units.
All dividends equivalents and any other distributions paid with respect to
unvested Units will be held by the Company in trust for your benefit and paid to
you upon vesting of the Units. Upon forfeiture of any Units, any dividend
equivalents and distributions then held in trust with respect to such Units will
be forfeited and will be returned to the Company. All fractional units shall be
rounded down to the nearest whole unit.

 

9.Legends. The Company may at any time place legends referencing any applicable
federal, state or foreign securities law restrictions on all certificates
representing Award Shares issued pursuant to this Agreement. You will, at the
request of the Company, promptly present to the Company any and all certificates
representing Award Shares acquired pursuant to this Agreement in your possession
in order to carry out the provisions of this Section.

 

10.Taxation; Tax Withholding. By signing this Agreement, you authorize your
Employer and the Company, except as provided below, to deduct from any
compensation or any other payment of any kind due you the amount of any federal,
state, local or foreign taxes required by law to be withheld as a result of the
grant or vesting of the Units and release of the Award Shares in whole or in
part.  The Company may, in its discretion, agree that it will, upon your
request, permit you to satisfy, in whole or in part, the Company’s minimum
statutory withholding tax obligation (based on minimum rates for federal and
state law purposes, including payroll taxes) which may arise in connection with
the Award, either by electing to have the Company withhold the issuance of, or
redeem, shares of Common Stock or by electing to deliver to the Company
already-owned shares of Common Stock of the Company, in either case having a
Fair Market Value equal to the amount necessary to satisfy the statutory minimum
withholding amount due.  In lieu of the foregoing, the Company may require you
to make a cash payment to such Employer or the Company equal to the amount
required to be withheld.  If you do not make provision for the payment of such
taxes when requested, the Company may refuse to issue any Common Stock
certificate under this Agreement until arrangements satisfactory to the
Committee for such payment have been made.

 

11.Adjustments for Corporate Transactions and Other Events.

 

(a)Stock Dividend, Stock Split and Reverse Stock Split.  Upon a stock dividend
of, or stock split or reverse stock split affecting, the Common Stock, the
number of Units that are nonvested and forfeitable will, without further action
of the Committee, be adjusted to reflect such event. The Committee may make
adjustments, in its discretion, to address the treatment of fractional Units
with respect to the Units as a result of the stock dividend, stock split or
reverse stock split. Adjustments under this Section 11 will be made by the
Committee,

 

2017 Omnibus Incentive Compensation Plan

RSU Award Agreement

 

5

--------------------------------------------------------------------------------

 

whose determination as to what adjustments, if any, will be made and the extent
thereof will be final, binding and conclusive.  Fractional Units or Award Shares
will be rounded down to the nearest whole share.

(b)Binding Nature of Agreement.  The terms and conditions of this Agreement will
apply with equal force to any additional and/or substitute rights to receive
securities received by you in exchange for, or by virtue of your ownership of,
the Units, whether as a result of any spin-off, stock split-up, stock dividend,
stock distribution, other reclassification of the Common Stock of the Company,
or other similar event. If the Units are converted into or exchanged for, or
stockholders of the Company receive by reason of any distribution in total or
partial liquidation or pursuant to any merger of the Company or acquisition of
its assets, securities of another entity, or other property (including cash),
then the rights of the Company under this Agreement will inure to the benefit of
the Company’s successor, and this Agreement will apply to the securities or
other property received upon such conversion, exchange or distribution in the
same manner and to the same extent as the Units.

 

12.Non-Guarantee of Employment or Service Relationship.  Nothing in the Plan or
this Agreement alters your at-will or other employment status pursuant to your
Employment Agreement, or other Service relationship with the Company (or your
Employer). This Agreement is not to be construed as a contract of employment or
Service relationship between the Company (or your Employer) or any of its
Affiliates and you, nor as a contractual right of you to continue in the employ
of, or in a Service relationship with, the Company (or your Employer) or any of
its Affiliates for any period of time. This Agreement does not limit in any
manner the right of the Company (or your Employer) to discharge you at any time
with or without cause or notice and whether or not such discharge results in the
forfeiture of any Units or any other adverse effect on your interests under the
Plan.

 

13.Rights as Stockholder.  You shall not have any of the rights of a stockholder
with respect to any Units until Award Shares have been issued to you upon
settlement of the vested Units. No adjustment shall be made for dividends,
distributions or other rights for which the record date is prior to the date
such Award Shares are issued, except as provided in Sections 8 and 11 of this
Agreement.  

 

14.The Company’s Rights.  The existence of the Units does not affect in any way
the right or power of the Company or its stockholders to make or authorize any
or all adjustments, recapitalizations, reorganizations or other changes in the
Company's capital structure or its business, including that of its Affiliates,
or any merger or consolidation of the Company or any Affiliate, or any issue of
bonds, debentures, preferred or other stocks with preference ahead of or
convertible into, or otherwise affecting the Common Stock or the rights thereof,
or the dissolution or liquidation of the Company or any Affiliate, or any sale
or transfer of all or any part of the Company's or any Affiliate’s assets or
business, or any other corporate act or proceeding, whether of a similar
character or otherwise.

 

 

2017 Omnibus Incentive Compensation Plan

RSU Award Agreement

 

6

--------------------------------------------------------------------------------

 

15.Entire Agreement.  This Agreement, inclusive of the Plan, and the Employment
Agreement, contains the entire agreement between you, your Employer and the
Company with respect to the Units and the Award Shares. Any and all existing
oral or written agreements, representations, warranties, written inducements, or
other communications made prior to the execution of this Agreement by any person
with respect to the Award, the Units or the Award Shares are superseded by this
Agreement and are void and ineffective for all purposes.

 

16.Terminology; Conformity and Conflict.  This Agreement includes a Glossary
that provides definitions of certain terms used in this Agreement. All terms not
defined in this Agreement (including the Glossary) have the meanings given in
the Plan (or, if applicable, the Employment Agreement). Unless otherwise
specifically provided in this Agreement, in the event of a conflict,
inconsistency or ambiguity between or among any provision, term or condition of
this Agreement, the Plan, or your Employment Agreement, the provisions of,
first, the Plan, second, this Agreement, third, the Employment Agreement, will
control in that order of priority, except in the case of Section 18 of this
Agreement which will control in all cases.  

 

17.Amendment.  This Agreement may be amended from time to time by the Committee
in its discretion; provided, however, that this Agreement may not be modified in
a manner that would have a materially adverse effect on the Award as determined
in the discretion of the Committee, except as provided in the Plan, this
Agreement, the Employment Agreement or in any other written document signed by
you and the Company.

 

18.Governing Law.  The validity, construction and effect of this Agreement, and
of any determinations or decisions made by the Committee relating to this
Agreement, and the rights of any and all persons having or claiming to have any
interest under this Agreement, will be determined exclusively in accordance with
the laws of the State of Maryland, without regard to its provisions concerning
the applicability of laws of other jurisdictions. Any suit or action with
respect to the Award, the Units or the Award Shares will be brought in the
federal or state courts in the districts which include Baltimore, Maryland, and
you agree and submit to the personal jurisdiction and venue thereof.

 

19Severability.  If a court of competent jurisdiction (or arbitrator(s), as
applicable) determines that any portion of this Agreement is in violation of any
statute or public policy, then only the portions of this Agreement which violate
such statute or public policy shall be stricken, and all portions of this
Agreement which do not violate any statute or public policy shall continue in
full force and effect. Further, it is the parties' intent that any court order
(or decision of the arbitrator(s), as applicable) striking any portion of this
Agreement should modify the terms as narrowly as possible to give as much effect
as possible to the intentions of the parties' under this Agreement.

 

20.Further Assurances.  You agree to use your reasonable and diligent best
efforts to proceed promptly with the transactions contemplated herein, to
fulfill the conditions

 

2017 Omnibus Incentive Compensation Plan

RSU Award Agreement

 

7

--------------------------------------------------------------------------------

 

precedent for your benefit or to cause the same to be fulfilled and to execute
such further documents and other papers and perform such further acts as may be
reasonably required or desirable to carry out the provisions hereof and the
transactions contemplated herein.

21.Unfunded Status.  The Units and the Account to which they are credited
constitute and at all times shall be interpreted and administered as an unfunded
compensation arrangement. Your settlement of rights pursuant to this Agreement
shall be no greater than the right of any unsecured creditor of the Company.

 

22.Headings.  Section headings are used in this Agreement for convenience of
reference only and shall not affect the meaning of any provision of this
Agreement.

 

23.Counterparts.  This Agreement may be executed in counterparts (including
electronic signatures or facsimile copies), each of which will be deemed an
original, but all of which together will constitute the same instrument.

 

{Glossary follows on the next page.}




 

2017 Omnibus Incentive Compensation Plan

RSU Award Agreement

 

8

--------------------------------------------------------------------------------

 

GLOSSARY

 

(A)“Cause” has the meaning ascribed to such term or words of similar import in
your Employment Agreement.

 

(B)“Change in Control” shall have the meaning ascribed to such term under the
Plan, provided that such event is also a “change in control event” as described
in Code Section 409A.   

 

(C)“Disability” shall have the meaning ascribed to such term or words of similar
import in your Employment Agreement or if not defined therein, “Disability”
shall mean the Employee is unable to substantially perform the customary duties
and responsibilities of Employee’s employment for one hundred and eighty (180)
consecutive calendar days or one hundred and eighty (180) or more calendar days
during any three hundred and sixty-five (365) calendar day period by reason of a
physical or mental incapacity..  

 

(D)“Good Reason” shall have the meaning ascribed to such term under the
Employment Agreement.

 

(E)“Release” refers to a valid waiver and general release of claims against the
Company, in a form and manner as set forth in your Employment Agreement, with
such revisions reasonably determined by the Company to be necessary at the
applicable time.  

 

(F)“Restricted Period” shall have the meaning ascribed to such term under your
Employment Agreement.  

 

(G)“Service” means your employment or other service relationship with the
Company or your Employer so long as your Employer is an Affiliate of the
Company, except that if you cease to be a “common law employee” of the Company
or any of its Affiliates but you continue to provide bona fide services (which
shall not include any period of salary continuation commencing after termination
due to your Employment Agreement (if applicable) or any Company severance plan)
to the Company or any of its Affiliates following such cessation in a different
capacity, including without limitation as a director, consultant or independent
contractor, then a termination of your employment or service relationship will
not be deemed to have occurred for purposes of this Agreement upon such change
in capacity.   In the event that your employment or service relationship is with
a business, trade or entity that, after the Grant Date, ceases for any reason to
be part of the Company or an Affiliate, your employment or service relationship
will be deemed to have terminated for purposes of this Agreement upon such
cessation if your employment or service relationship does not continue
uninterrupted immediately thereafter with the Company or an Affiliate of the
Company.

 

 

2017 Omnibus Incentive Compensation Plan

RSU Award Agreement

 

9

--------------------------------------------------------------------------------

 

(H)“You,” “Your” means the recipient of the Units as reflected in the first
paragraph of this Agreement.  Whenever the word “you” or “your” is used in any
provision of this Agreement under circumstances where the provision should
logically be construed, as determined by the Committee, to apply to the estate,
personal representative, or beneficiary to whom the Units may be transferred by
will or by the laws of descent and distribution, the words “you” and “your” will
be deemed to include such person.

 

{Signature Page follows on the next page.}




 

2017 Omnibus Incentive Compensation Plan

RSU Award Agreement

 

10

--------------------------------------------------------------------------------

 

[IN WITNESS WHEREOF, this Agreement is dated and has been executed as of the
date electronically acknowledged and accepted by the award recipient.]

 

[IN WITNESS WHEREOF, the Company and the award recipient have caused this
Agreement to be executed as of the ___ day of _____, ___.

 

FTI CONSULTING, INC.

 

 

By:

 

Name

 

Title:

 

 

The undersigned hereby acknowledges that he/she has carefully read this
Agreement and agrees to be bound by all of the provisions set forth herein.]

 

AWARD RECIPIENT

 

 

 

 

 

2017 Omnibus Incentive Compensation Plan

RSU Award Agreement

 

11